Citation Nr: 1408918	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.

2.  Entitlement to service connection for Type II Diabetes Mellitus.

3.  Entitlement to service connection for a respiratory disorder, including asthma.

4.  Entitlement to service connection for urethral pain.

5.  Entitlement to an initial rating higher than 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1970 to July 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2009, January 2010, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO denied entitlement to benefits for these several claimed disorders, except for the hemorrhoids, which were granted in the January 2010 rating decision.  The Veteran is contesting the initial 10 percent rating assigned for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings for different periods of time since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for this variance).

The RO denied service connection for depression in the July 2009 rating decision and denied service connection for anxiety in the January 2010 rating decision.  The Veteran cannot be expected to know the precise nature of the acquired psychiatric disorder from which he suffers, however, so the Board is required to consider all mental disorder diagnoses when deciding his claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record; see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  As such, the Board will consider entitlement to service connection for an acquired psychiatric disorder no matter the precise clinical diagnosis.

In June 2013, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The claims of entitlement to service connection for a respiratory disorder, including asthma, for service connection for urethral pain, and for an initial rating higher than 10 percent for the hemorrhoids require further development before being decided on appeal, so the Board is remanding these claims the RO.  Whereas the Board, instead, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  No acquired psychiatric disorder was noted at time of enlistment and as likely as not incepted during the Veteran's service.

2.  He did not serve in the Republic of Vietnam.

3.  He did not have Type II Diabetes Mellitus during his service, within one year of his discharge, or even for many ensuing years, and it has not been otherwise related or attributed to his service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has an acquired psychiatric disorder that was incurred during his service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  But his Type II Diabetes Mellitus is not shown to be the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims for benefits.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This discussion involves only the claim of entitlement to service connection for Type II Diabetes Mellitus since the Board is granting the claim of entitlement to service connection for an acquired psychiatric disorder inclusive of anxiety and/or depression.  The simple fact that the Board is granting this latter claim means that any VCAA-compliance issue, even if the sake of argument there is one, would ultimately be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance given the full grant of this claim.

Upon receipt of a complete or substantially complete application for benefits, the notice requirements of the VCAA require that VA notify the claimant (1) of the information or evidence necessary to substantiate the claim, including apprising him (2) of the subset of the necessary information or evidence he is to provide versus (3) that VA, instead, will attempt to obtain for him.  The so-called "fourth element" of this notice requesting that he provide any evidence in his personal possession pertaining to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court/CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that these notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  So the notice should include information even concerning these "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.

Here, in a May 2010 letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection, as well as the information and evidence he needed to submit versus that VA would obtain for him on his behalf.  He was also advised regarding "downstream" disability ratings and effective dates.  He therefore received all required notice.

The Board is also satisfied VA has made reasonable efforts to assist him in the development of his claim.  To this end, VA obtained his service treatment records (STRs) and post-service VA clinical records.  He was also afforded an opportunity to present evidence and argument in support of his claim at his June 2013 hearing before the Board.

The Board realizes the Veteran was not afforded a VA examination regarding his claim of entitlement to service connection for Type 2 Diabetes Mellitus.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

Furthermore, the Veteran is competent even as a layman to proclaim having experienced relevant symptoms since his service, even if not also competent to say they necessarily are the result of his military service and this claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

This is not to say or suggest however that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, then this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  Generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone.  See Duenas, 18 Vet. App. at 519.

In this case, because the weight of the evidence discloses no precipitating event, injury, or disease suggestive of Type II Diabetes Mellitus during the Veteran's service, within a year of his discharge, or even for many ensuing years, there is no duty to provide a VA medical examination for an opinion regarding this claim.  Because there is no in-service event, injury, or disease to which a competent medical opinion could relate the current disability to, there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury or relevant event, referral of this claim to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder (a responsibility the Board instead has as the adjudicatory body), would at most require reliance on an unsubstantiated event in service, and therefore could at most only result in a speculative opinion or purported opinion of no consequent probative value.  

In other words, any medical opinion purporting to provide a nexus between the Veteran's claimed disability and his military service necessarily would be based on an unsubstantiated history regarding what supposedly occurred during his service, so would be of no resultant probative value.  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  And if, instead, it was established the Veteran served in Vietnam during the Vietnam era, then an examination and opinion would not be necessary in this other scenario either because the Board would then have to presume that his Type II Diabetes Mellitus is a necessary result or consequence of his presumed exposure to Agent Orange during that service - assuming there was no contradicting evidence.

The Board also sees the RO did not issue a supplemental statement of the case (SSOC) after receiving VA treatment records dated after August 30, 2010.  Such omission is not prejudicial because these records dated after August 30, 2010, do not relate to or concern the dispositive matter at hand, which is the etiology of the Veteran's Type II Diabetes Mellitus, including especially insofar as its alleged relationship with this military service.  These records do not tend to indicate or substantiate any such relationship.  Thus, a remand for the RO simply to consider this additional evidence in the first instance would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran should be avoided).

The Board is also satisfied VA has made reasonable efforts to obtain all other relevant records and evidence.  Specifically, aside from the STRs and post-service VA clinical records already mentioned, the other information and evidence that has been obtained and associated with the claims file for consideration includes the Veteran's Social Security Administration (SSA) records and his personal lay statements and hearing testimony.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist him with his claim.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diabetes Mellitus and psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, "psychoses" include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Also, a Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 (Vietnam era), is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually have stepped foot on the landmass of Vietnam or served in the inland waterways to be considered as having had service in country.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

If the Veteran had this type of service, then certain diseases - including, as particularly relevant here, Type II Diabetes Mellitus - shall be presumptively service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).  But notwithstanding these presumptive provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence indicates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See generally 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a disorder was not noted as pre-existing when the Veteran entered service, then the presumption of soundness applies and VA has the burden of showing by clear and unmistakable evidence both preexistence and that the disorder was not aggravated during or by his service or that any worsening was not beyond the condition's natural progression.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) and VAOPGCPREC 3-2003 (July 16, 2003).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

If on the other hand a condition was noted when entering service, then the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this alternative scenario a Veteran can only claim entitlement to service connection based on aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Moreover, he has the burden of establishing aggravation by showing there was an increase in the disability during his service.  Horn, 25 Vet. App. at 235 n. 6.  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 24  (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Also, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of the condition during his service does the presumption of aggravation apply and, in turn, then require VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Acquired Psychiatric Disorder

In June 1970, on enlistment, the Veteran completed a report of medical history on which he indicated "nervous trouble of any sort."  Of note, he denied frequent trouble sleeping, depression or excessive worry, and other symptomatology that might be suggestive of a pre-existing psychiatric disorder.  In the section of the report reserved for physician comment, an examiner indicated that the Veteran got "nerves" at times, but that he had not been taking psychotropic medication, and that the complained of symptoms were "not a real problem."  The corresponding medical examination report indicated no abnormalities, and "normal" was checked in the section reserved for psychiatric health.  The Veteran's "PULHES" physical profile amounted to a "picket fence" (i.e., all 1's), indicating a high level of medical fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the military medical profile system).  Thus, his PULHES score reflected the highest degree of mental health.  In an October 2012 written statement, a VA psychologist explained that the Veteran's report of nervous trouble did not necessarily reflect the presence of a psychiatric disorder on entry into service.  Rather, it reflected a non-clinical state of emotional stress.  

Given this explanation, although the Veteran indicated that he had nervous trouble on enlistment, the Board finds that he was not suffering from an acquired psychiatric disorder per se at that time, thus the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board cannot in turn rebut this presumption of soundness, especially in light of the two-pronged standard mentioned, as there is scant, if any, evidence of a mental disorder before service.  See Wagner, 370 F.3d at 1096 and VAOPGCPREC 3-2003 (July 16, 2003).  

The STRs do not show any treatment for an acquired psychiatric disorder, despite the Veteran's assertions during his hearing that he was given tranquilizers in service.  When reexamined in anticipation of separating from service, he indicated that he had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Nonetheless, no psychiatric disorder was noted or diagnosed in the report of his military separation examination, and his PULHES score again consisted of all 1's.

During his Travel Board hearing the Veteran asserted that he had been suffering from anxiety since his service.  The record also shows extensive treatment for drug abuse over a period of many years.  It appears from the record that symptoms of depression manifested in the first decade of the Millennium when his daughter, who was receiving treatment for brain cancer, eventually died.

The Board is determining whether service connection for an acquired psychiatric disorder in general is warranted; thus, it need not distinguish between depression and anxiety.  The former, quite understandably, appears to be attributable to the tragic loss of a child, which occurred many years after service.  The Board, however, need not address the depression in particular.

The Board finds that service connection for an acquired psychiatric disorder is warranted on several bases, so including for the additionally diagnosed anxiety.  First, the Veteran has asserted that psychiatric symptoms had their onset in service and have persisted, so continued, ever since.  The Board finds his assertions concerning this not only competent but also credible - therefore ultimately probative - because he indicated depression or excessive worry when separating from service and because the record contains no evidence contradicting his assertions or, indeed, any evidence tending to refute his credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  Because there is a current diagnosis of anxiety, as expressed in an October 2012 report of a VA psychologist, along with evidence dating the anxiety and other symptoms back to service, this claim for an acquired psychiatric disorder to include depression and/or anxiety must be granted.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only instead be an "as likely as not" proposition, which in this particular instance it is.

In October 2012, a VA psychologist who had been treating the Veteran for two years both individually and in group therapy confirmed that the Veteran had an anxiety disorder and opined that the anxiety disorder was related to his service.  This commenting VA psychologist based her opinion on a review of the record as well as the Veteran's assertions, which were found to be credible.  Moreover, she fully substantiated her opinion with explanatory rationale, which, incidentally, is where most of the probative value of an opinion is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the granting of service connection for an acquired psychiatric disorder is warranted as otherwise related to service.  38 C.F.R. § 3.303(d).


Type II Diabetes Mellitus

The Veteran's DD Form 214 indicates that he did not serve in the Republic of Vietnam, even though he served in the military from July 1970 to July 1973, so during the Vietnam era.  Indeed, to the contrary, he accomplished the entirety of his service stateside.  Nonetheless, he asserts entitlement to service connection for Type II Diabetes Mellitus on the premise of allegedly marching near vineyards in New England that had been sprayed with a herbicide he believed to be Agent Orange or similar toxin.

According to the evidence in the file, the Veteran was a musician in service.  He did not as mentioned ever serve in Vietnam or elsewhere that VA has conceded Agent Orange was used or sprayed.  And although there is no disputing he has received the required diagnosis of Type II Diabetes Mellitus to confirm he has this unfortunate disease, that occurred some years after the turn of the Millennium, so long after his military service had ended.

Based on the evidence, his Type II Diabetes Mellitus was not incurred in service, so service connection on this basis is precluded.  38 C.F.R. § 3.303(a).  Furthermore, service connection for this disease cannot be granted based on continuity of symptomatology since service or as a chronic disease manifested within the required one-year presumptive period following the conclusion of his service because it did not instead manifest until more than three decades later.  38 C.F.R. §§ 3.303(b) and 3.309(a).  Finally, there is no competent and credible evidence indicating this disease is otherwise related to his service.  38 C.F.R. § 3.303(d).

As for the Veteran's assertions of exposure to Agent Orange during marching drills in New England, the Board cannot accept them as credible.  He has provided no evidence corroborating exposure to herbicides during those drills or that the alleged herbicides in question were of the type contemplated in 38 C.F.R. § 3.307(a)(6)(i).  

The Veteran indicates that he knows the type of herbicide used on the grapes in service due to his subsequent horticultural studies.  The Board does not accept his representations in this regard as dispositive because, absent actual data supporting this notion, they are merely speculative.  In any event, the presumption regarding herbicide exposure applies only to Veterans who served in Vietnam or elsewhere (Korea, etc.) were VA has conceded that Agent Orange was used or sprayed.  In sum, then, the Board cannot grant service connection for the Veteran's diabetes presumptively based upon herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Type II Diabetes Mellitus and its origins falls outside the realm of common knowledge of a lay person.  See, e.g.,  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's lay assertions on their own are insufficient for a finding that this disease is directly related to stateside exposure to unspecified herbicides, and direct service connection based on that theory is denied.  38 C.F.R. § 3.303(d).

In short, this is not a situation where the evidence for and against the claim is in relative equipoise, in which case the Veteran would prevail.  Gilbert, supra.  Rather, there is no competent and credible evidence in favor of the claim, and in this circumstance the benefit-of-the-doubt rule does not apply, requiring denial of the claim.  Alemany, supra.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, inclusive of depression and/or anxiety, is granted.

However, the claim of entitlement to service connection for Type II Diabetes Mellitus is denied.


REMAND

Respiratory Disorder, Including Asthma

At time of separation from service, the Veteran reported experiencing hay fever, although no respiratory disorder was noted during the objective clinical portion of his exit examination.  He now alleges that he has a respiratory disorder that includes, but that is not limited to, asthma, and that it is related to the symptoms he had in service.  As such, a VA examination is needed to diagnose all present respiratory disorders and to assist in determining their etiologies in terms of their purported relationship with his military service.

Urethral Pain

During his service, the Veteran complained of pain in his penis on one occasion.  He alleges the pain, especially with urination and ejaculation, has persisted ever since.  His current medical problem list includes urinary tract infections and Peyronie's disease.  A VA examination is needed to diagnosis all disabilities that could be construed as the source of his urethral pain.  And, regarding each, an opinion is needed concerning its etiology and asserted relationship with his military service.

Hemorrhoids

The Veteran's hemorrhoid disability was last evaluated more than four years ago.  He alleges worsening hemorrhoids, including increased bleeding, etc.  A VA examination is needed to reassess the severity of this service-connected disability, including determining whether there is associated anemia and/or fissures.

All relevant VA treatment records dated since February 22, 2013, also need to be obtained and associated with the claims file for consideration.


Accordingly, these claims are REMANDED to the RO for the following additional development and consideration:

1.  Obtain and associate with the claims file all relevant VA clinical records dated since February 22, 2013.

2.  Upon receipt of all additional records, schedule a VA medical examination for a diagnosis of all extant respiratory disorders to include but not limited to asthma.  As to each such disability diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that it is related to the Veteran's service to include complaints of hay fever while in service.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the pertinent documents in the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered, the examiner must discuss the reason why.

3.  Also schedule a VA medical examination regarding the Veteran's claim of service connection for urethral pain.  All current disorders that could be construed as the source of this alleged urethral pain should be diagnosed.  As to each such disorder diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that it is related to the Veteran's service to include complaints of penis pain while in service.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the pertinent documents in the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered, the examiner must discuss the reason why.

4.  As well, schedule a VA medical examination in order to reassess the severity of the Veteran's service-connected hemorrhoids, including determining whether there is associated anemia and/or fissures.  Of course, all symptomatology attributable to the Veteran's hemorrhoids should be described, and the impact upon employability, if any, should be discussed.  The examiner should review all pertinent documents in the claims file in conjunction with the examination.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. Vet. App. 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


